FRICK, J.
I concur. I desire, however, to add a word to what is said by the CHIEF JUSTICE. While, in the absence of fraud or oppression, it is not the province nor the policy of the courts to interfere with competent persons to enter into proper contracts, but to permit them to determine for themselves what the consequences of any breach thereof shall be (Dopp v. Richards, 43 Utah, 332, 135 Pac. 98), yet, in the interest of justice and fairness, the ¿courts have formulated and adopted certain rules by which it is made possible and in most cases practicable, where a specific sum is provided for in case of breach, to determine whether the sum named shall be treated as a penalty or as liquidated damages; Among those rules is one which is usually enforced which is to the effect that where, upon a consideration of all the terms of the contract which is alleged-to have been breached, it is *113doubtful whether the amount specified in the contract should be treated as liquidated damages or as a penalty, and it is possible to estimate and fix the damages for an alleged breach, then the courts will declare the amount specified a penalty and refuse to enforce it, but will limit the party who claims to have been injured to a recovery of his actual damages. 13 Cyc. 93.
Now, to say the least, it is quite doubtful whether, under the terms of the contract in question, the $500 named therein was intended as a penalty for every possible breach thereof, and for that reason, if no other, is the judgment right, and hence should be affirmed.